Filed 9/24/20 P. v. Graham CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
     Plaintiff and Respondent,
                                                                        A158222
 v.
                                                                        (Sonoma County Super.
 JESSE JAMES GRAHAM,                                                     Ct. No. SCR7222691)
     Defendant and Appellant.

       Jesse James Graham appeals from his conviction after a jury trial for
stabbing a woman we shall refer to as Jane Doe, who lived in Santa Rosa, a
block from where Graham stayed with his mother. Graham claims his trial
counsel provided ineffective assistance by not objecting to lay person opinion
testimony by two witnesses identifying him on surveillance video recordings
taken on the night of the incident. We disagree and affirm.
                                                  BACKGROUND
         In a February 2019 information, the Sonoma County District Attorney
charged Graham with felony assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1)) and alleged that he personally inflicted great bodily injury (id.,
§ 12022.7, subd. (a)). A jury trial followed.




                                                               1
                                       I.
                          The Attack on Jane Doe
      Doe testified through an interpreter that she left work at about
11:30 p.m. on November 20, 2018, and drove home to her apartment on
Jennings Avenue. She pulled into her parking lot space about nine yards
from her apartment and went to the lighted area in front of her door to open
it, but her key would not work. She heard footsteps behind her, turned and
saw Graham about three or four feet away dressed in a black cap, his face
covered below his nose. She was positive it was Graham; he stood out
because of his facial tattoos and tall, thin stature. She had seen him twice
before at a local gym but had never spoken to him. He stabbed her in the left
side of her back with a shiny silver knife, and she yelled. He left, and she
sought help from neighbors. Later that night, she had surgery at a local
hospital for a perforated lung. In the early morning following her surgery,
she spoke to a Detective DeLeon. She “was badly hurt,” in a lot of pain, tired,
and “did not know what was going on.” Nonetheless, she remembered more
and more about the attack as she spoke to him. As a result of the attack, her
body was scarred and she had to use a cane to move around.
    Two Santa Rosa police officers testified that they went to Doe’s
apartment complex shortly after 11:40 p.m. on November 20, 2018, to
investigate a stabbing incident. Doe was there, crying and screaming in pain.
Her daughter, acting as translator for Doe, said a man whose identity Doe
did not know had stabbed Doe in the back. The officers found blood drops in
front of and on the threshold of her apartment door, which was well lit, and
found no witnesses to the incident.
      Detective Hector DeLeon of the Santa Rosa Police Department testified
that he interviewed Doe briefly in a hospital intensive care unit at about


                                       2
10 a.m. on the morning after the incident. She appeared to be uncomfortable
and in pain, was able to answer all of his questions at first but then seemed
to “get real tired,” so he stopped the interview. She said she had seen a knife
during the attack and that part of her attacker’s face had been uncovered.
Asked if her attacker had any distinguishing features, she said “no or she
couldn’t remember any” (DeLeon could not remember which). Upon further
questioning, she said “he had a thin face,” and was “a very tall, thin man with
something covering his face.” Asked about people in her life that she could
have interacted with and if she had enemies, Doe told DeLeon about a man at
her gym she was afraid of who had facial and arm tattoos, and said that she
could “possibly identify the suspect, but she wasn’t certain.” DeLeon said
nothing to Doe to suggest her attacker was thin or had tattoos on his face or
arms.
                                      II.
          The Identifications of Graham in Surveillance Videos
        A. The Manager of Doe’s Apartment Complex
        The manager of the apartment complex at 1090 Jennings (the
manager), where Doe lived, testified that shortly after midnight on the night
of the incident officers contacted him, and that together they viewed
surveillance video recordings taken at the complex that night. The manager
provided police with footage from around 11:38 p.m. That surveillance video
of the attack on Doe was shown to the jury, and the manager identified
Graham as the person in the video stabbing Doe. He testified that when he
watched the video with police, he identified Graham in “less than a second”
based on his observations of Graham before the attack. He had seen Graham
three or four times a week, either around the apartment complex or at a
nearby gym where the manager regularly worked out, and he had spoken to


                                       3
Graham. The manager told an officer that night that Graham was tall,
skinny, “always at the gym” and lived in a nearby apartment complex. A few
hours later, he identified Graham from a photo lineup, telling police he was
“one hundred percent positive” about his identification.
      Along with indicating that Graham was tall and thin, the manager
testified that Graham had visible tattoos, a “wavy, shaky” walk and stared
at people. Asked if there was any difference between how Graham looked at
trial and how he looked at the time of the incident, the manager testified that
Graham looked much younger and skinnier” and had shorter hair at the time
of the incident (though he used to always wear a hoodie), as compared to his
appearance at trial.
      B. The Manager of the Apartment Complex Where Graham
         Stayed
      The manager of the seniors-only apartment complex where Graham
stayed with his mother, located at 1080 Jennings, about a block from Doe’s
complex, also testified (senior apartment manager). She said Graham’s
mother had lived in a second-floor apartment at the complex for a number of
years and that she, the senior apartment manager, had seen Graham
“hundreds and hundreds of times over the years.” He was at the complex
“basically every single day” and stayed with his mother often, even though
the complex’s rules limited visitors to two-week stays every six months.
Graham also sometimes stayed overnight in his mother’s van, parked in
either the complex’s parking lot or on the street.
      The senior apartment manager further testified that she gave the
police some surveillance video from the apartment complex that was recorded
on the night of the incident. The footage was played for the jury; the
prosecutor stopped it at “114055392” and asked the manager what it
depicted. The manager was “positive” that it depicted Graham being let into

                                       4
the apartment complex building. The manager also said she had not seen
anyone else as tall as Graham or with facial tattoos at the apartment
complex.
      The senior apartments manager was also shown the surveillance video
of the attack on Doe. She was “positive” that Graham was the attacker,
noticing the video depicted his “very distinct” “kind of a swagger or slash
awkward walk” and his tennis shoes. She also noted that Graham was “very
tall” and “[f]airly slender, lanky.”
      C. Graham’s Mother
      Graham’s mother testified that Graham could come to her apartment
daily and sometimes slept there or in her vehicle. She could not tell if the
person in the surveillance video of her apartment complex was Graham or if
she let the person into the building, but she agreed the person was tall and
wore clothes like her son’s. She could not identify the person in the video of
the attack on Doe. She said she paid for Graham’s memberships at two
nearby gyms, and that the clothing in a shopping bag seized by police when
they arrested Graham contained three items of clothing Graham had asked
her to wash. She was home with him for at least part of the day of the
incident and could not recall if they had dinner together. Asked if she told
police Graham went out twice that evening, she said he went out once early
that evening and could not recall the exact time.
                                       III.
                     Graham’s Arrest and Interrogation
      The morning after the incident, November 21, 2018, police surveilled
the senior apartment complex at 1080 Jennings. Before noon, Graham and
his mother, who was carrying a shopping bag, came out of the building and
walked to his mother’s vehicle in the parking lot, and his mother placed her


                                        5
bag in the vehicle’s trunk. Officers took Graham into custody. They found
two shirts and a camouflage hat in the shopping bag and no other clothing in
the trunk. Pursuant to a warrant, police searched the mother’s apartment,
where they found other clothing of Graham’s and a steel-colored, sharp-
tipped kitchen knife tucked away in a chair.
       DeLeon interrogated Graham the day he was taken into custody.
DeLeon told Graham the police were investigating something serious that
happened in an apartment complex. Graham said he was at his mother’s
apartment on night of the incident and did not leave it until the next
morning. DeLeon told Graham there were surveillance systems at his
mother’s apartment complex and others nearby, and asked Graham what had
happened after he left his house the night before. Graham responded, “ ‘well,
I saw the lady and I thought she was the lady who called me a faggot
earlier.’ ” Asked what he did, he said, “ ‘probably why you guys—probably
why you guys picked me up. And—and—and I just got—I just got mad and
that’s it.’ ”
       A video of the interrogation was played for the jury. A transcript of the
interrogation contained in the record indicates Graham made statements
consistent with DeLeon’s testimony. Graham also said he was six feet, five
inches tall and weighed about 200 pounds, gave his mother’s apartment as
his address, and indicated that he was 40 years old, volunteered at a tattoo
shop and received social security for anxiety.
       At trial, DeLeon identified photographs of Graham taken on the day of
the interview and clothing that was taken from Graham that day. The
photographs show Graham’s face covered with extensive tattoos, both below
and above his nose, and show him wearing tennis shoes. DeLeon testified




                                        6
that spots on Graham’s clothes were tested to determine if they were blood
and they were not.
      The jury deliberated for a little over two days. At some point on the
last day, the jury foreperson told the court that after three ballots the jury
was “pretty strongly deadlocked” 11 to 1 on what constituted reasonable
doubt and that the foreperson did not think it was reasonably probable the
jury would reach a unanimous verdict with further deliberations. The court
then polled each juror. Four indicated it was possible the jury could reach a
verdict with further deliberations, four were not sure and four did not think it
was possible. Because the responses of eight of the jurors did not preclude
the possibility that the jury could reach a verdict, the court instructed the
jurors again on reasonable doubt and ordered them to return at 1:30 p.m. and
continue deliberations. That afternoon, the jury found Graham guilty of
assault with a deadly weapon and found the serious bodily injury allegation
to be true.
      The court sentenced Graham to seven years in prison, consisting of the
upper term of four years for felony assault with a deadly weapon and three
years for causing great bodily injury. Graham filed a timely notice of appeal.
                                DISCUSSION
      Graham argues his trial counsel provided ineffective assistance in
violation of his constitutional right to effective representation under People v.
Ledesma (1987) 43 Cal.3d 171 and Strickland v. Washington (1984)
466 U.S. 668 by failing to object to the two apartment managers’ opinion
testimony that he was the person depicted in the surveillance videos recorded
at 1080 and 1090 Jennings on the night of the incident. He is wrong.
Counsel acted competently because any objection would very likely have been
overruled as the testimony was plainly admissible.


                                        7
      “To prevail on a claim of ineffective assistance of counsel, the defendant
must show counsel’s performance fell below a standard of reasonable
competence, and that prejudice resulted. [Citations.] When a claim of
ineffective assistance is made on direct appeal, and the record does not show
the reason for counsel’s challenged actions or omissions, the conviction must
be affirmed unless there could be no satisfactory explanation. [Citation.]
Even where deficient performance appears, the conviction must be upheld
unless the defendant demonstrates prejudice, i.e., that, ‘ “ ‘but for counsel’s
unprofessional errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to undermine confidence in
the outcome.’ ” ’ ” (People v. Anderson (2001) 25 Cal.4th 543, 569.)
      Evidence Code section 800 states, “If a witness is not testifying as an
expert, his testimony in the form of an opinion is limited to such an opinion
as is permitted by law, including but not limited to an opinion that is: [¶] (a)
Rationally based on the perception of the witness; and [¶] (b) Helpful to a
clear understanding of his testimony.” In People v. Leon (2015)
61 Cal.4th 569 (Leon), our Supreme Court held “ ‘[T]he identity of a person is
a proper subject of nonexpert opinion . . . .’ ” (Id. at p. 601.) The court
observed, “Court of Appeal decisions have long upheld admission of testimony
identifying defendants in surveillance footage or photographs. In [People v.]
Perry [(1976) 60 Cal.App.3d 608], the defendant argued an identification had
to be based on the officer’s perception of a crime. (Perry, supra, 60
Cal.App.3d at p. 613.) The court disagreed, finding it proper for officers to
predicate their opinion on ‘contacts with defendant, their awareness of his
physical characteristics on the day of the robbery, and their perception of the
film taken of the events.’ (Ibid.) The testimony was also helpful because the
defendant had changed his appearance by shaving his mustache before trial.


                                         8
(Ibid.) Similarly, the court in [People v.] Mixon [(1982) 129 Cal.App.3d 118]
upheld identification of the defendant in a robbery surveillance photograph
by officers who had numerous contacts with him and were unequivocal in
their identification. (Mixon, supra, 129 Cal.App.3d at pp. 130-131; see People
v. Ingle (1986) 178 Cal.App.3d 505, 514 [allowing similar testimony by
robbery victim based on her observation of defendant during the crime].)”
(Id. at p. 600 [upholding the admissibility of the lay opinion of a detective
who was “ ‘very’ familiar with defendant’s appearance” from observations
made at the time of defendant’s arrest that the person depicted in
surveillance videos was defendant].)
      Here, the challenged opinion testimony satisfied the requirements of
Evidence Code section 800, and its admission was consistent with Leon. The
two apartment managers rationally based their opinions on their own prior
perceptions of Graham. Each testified that prior to the incident he or she had
seen Graham on numerous occasions and observed key aspects of his
appearance, such as his height, thinness, tattoos and distinctive gait. From
their testimony, it is apparent that both were very familiar with his
appearance.
      As for whether the apartment managers’ opinions were helpful at trial,
Graham asserts that “nothing in the record suggests that these apartment
managers were any better equipped to identify the individual in the videos
than were the jurors themselves” and that “[t]here was no suggestion that
Graham had changed his appearance between the incident and the trial.”
These assertions ignore the testimony of the manager of 1090 Jennings that
Graham “looked much younger and skinnier” and had shorter hair at the
time of the incident, as compared to his appearance at trial. As indicated in
Leon and the cases it cites, nothing more was needed to establish the


                                        9
admissibility of the apartment managers’ testimony that Graham was the
person depicted in the surveillance videos. In view of these cases, Graham’s
counsel had ample reason not to object.
     In short, Graham’s ineffective assistance claim lacks merit. Having
rejected the claim on its merits, we need not address his argument that he
was prejudiced.
                              DISPOSITION
     The judgment is affirmed.




                                     10
                                  STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




People v. Graham (A158222)

                             11